Citation Nr: 0214681	
Decision Date: 10/21/02    Archive Date: 10/29/02

DOCKET NO.  01-04 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date, prior to February 28, 1994, 
for the award of service connection for residuals of a head 
injury with post concussion headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant






ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel


INTRODUCTION

The veteran had active military service from January 1954 to 
January 1957.  

In March 2000 the Board of Veterans' Appeals (Board) 
determined that new and material evidence had been submitted 
to reopen a claim of entitlement to service connection for 
residuals of a closed head injury, and granted entitlement to 
service connection for residuals of a head injury with post 
concussion headaches.  

This matter is before the Board from a March 2000 rating 
decision from the Houston, Texas, Department of Veterans 
Affairs (VA) Regional Office (RO).  

In March 2000 the RO implemented the grant of service 
connection.  The RO awarded a 30 percent disability rating, 
effective, February 28, 1994.  The veteran filed a notice of 
disagreement with the percentage assigned for this disability 
in May 2000.  The RO issued a statement of the case on this 
issue in October 2000.  The veteran did not perfect his 
appeal.  38 C.F.R. § 20.302 (2001).  

Instead, the veteran filed a notice of disagreement with the 
effective date of the award of service connection in December 
2000.  The RO issued a statement of the case on this issue in 
January 2001.  The veteran filed a substantive appeal on this 
issue in February 2001.  

In April 2001 the veteran filed an increased rating claim for 
his service-connected post concussion headaches.  The RO 
awarded a 50 percent evaluation for this disability, 
effective April 20, 2001.  The RO notified the veteran of 
that decision by letter dated July 12, 2001; he did not 
appeal.  38 C.F.R. § 20.302 (2001).  

The representative has raised a claim for an effective date, 
prior to April 20, 2001, for assignment of the 50 percent 
disability rating.  As this issue has been neither 
procedurally prepared nor certified for appellate review, the 
Board is referring it to the RO for initial consideration and 
appropriate adjudicative action.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995).


FINDINGS OF FACT

1.  In June 1966 the veteran filed an informal claim for 
service connection for residuals of a head injury.  The RO 
forwarded the veteran an application for compensation, VA 
From 526, and notified him that it must be completed and 
returned within one year from the date of the notification; 
otherwise benefits would not be payable on the basis of that 
pending claim.  The veteran did not file the application by 
June 1967.  

2.  In August 1974 the veteran filed a formal application for 
service connection for residuals of a head injury.  

3.  In February 1975 the RO denied service connection for 
residuals of a head injury.  The RO notified the veteran of 
that decision by letter dated February 20, 1975; he did not 
appeal.  

4.  In June 1992 the veteran filed an informal claim for 
nonservice-connected disability pension based on disabilities 
that included residuals of a head injury.  In August 1993 the 
RO granted a permanent and total disability rating for 
nonservice-connected pension, effective June 18, 1992.  

5.  On February 28, 1994, the veteran filed a claim to reopen 
service connection for residuals of a head injury with post 
concussion headaches.  The Board granted his claim for 
service connection and the RO implemented that decision with 
a 30 percent disability rating, effective February 28, 1994.  


CONCLUSION OF LAW

The criteria for an effective date, prior to February 28, 
1994, for the award of service connection for residuals of a 
head injury with post concussion headaches have not been met.  
38 U.S.C.A. §§ 5101, 5110 (West 1991); 38 C.F.R. §§ 3.151, 
3.155, 3.400 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records are largely 
unavailable; however, he asserts that in November 1955, he 
was hit in the head by a recoiling gun carriage.  He states 
that he received treatment in the field following the injury, 
including three stitches for a forehead laceration.  
Thereafter, he maintains that he experienced "migraine 
headaches" and blackouts and was hospitalized for several 
days the following month.  

The record reveals that repeated attempts by the RO to obtain 
the veteran's service medical records have been unsuccessful.  
The RO did obtain military sick reports which indicate that 
he was hospitalized for six days in December 1955 at the 
7100th U.S. Air Force (USAF) Hospital in Wiesbaden, Germany, 
but the reason for the hospitalization was not indicated.  
Repeated efforts by the RO to obtain the hospitalization 
records were to no avail.

The veteran's October 1956 military separation medical 
examination report, however, is of record, and it is negative 
for pertinent complaint or abnormality.  On clinical 
evaluation, his head was normal and no neurologic or 
psychiatric disorders were identified clinically.

In June 1966 the veteran filed an informal claim for service 
connection for residuals of a head injury.  The RO forwarded 
the veteran an application for compensation, VA From 526, and 
notified him that it must be completed and returned within 
one year from the date of the notification; otherwise 
benefits would not be payable on the basis of that pending 
claim.  The veteran did not respond.  

In April 1973, the veteran submitted a claim of entitlement 
to nonservice-connected disability pension benefits, claiming 
that he was disabled due to a psychiatric disability.  His 
application form is silent for notation of a head injury or 
residuals thereof, including headaches.  In support of his 
claim, the RO obtained an April 1973 VA hospitalization 
summary showing that the veteran had been admitted for 
treatment of anxiety neurosis and alcohol addiction.  On 
admission, he reported that he had been hit on the head in 
1955 and had "migraine headaches" since that time.  
Evaluation showed that his memory was intact, he was oriented 
in all three spheres, and he was able to concentrate.  Skull 
X-rays were within normal limits.  

In August 1973 the RO denied the claim for nonservice-
connected disability pension.  The RO notified the veteran of 
that determination by letter dated October 12, 1973; he did 
not appeal.  

In August 1974 the veteran filed a formal application for 
compensation for residuals of a head injury.  He completed 
the portion of the application indicating that he was also 
applying for nonservice-connected pension.  The RO considered 
this as a claim for service connection and nonservice-
connected pension.  In support of his claim, the RO obtained 
May and October 1974 VA hospitalization summaries showing 
diagnoses of anxiety reaction and alcoholism.  During his 
periods of hospitalization, the veteran also reported that he 
had been having blackout spells for the past three months.  A 
history of a head injury and headaches was not noted.  

In February 1975 the RO denied service connection for 
residuals of a head injury on the basis that the veteran's 
in-service head injury was not documented by the evidence of 
record.  

In addition, the RO denied service connection for an acquired 
psychiatric disorder and blackouts.  The RO notified him of 
that decision by letter dated February 20, 1975; he did not 
appeal.  

In June 1975, the veteran submitted a claim for nonservice-
connected disability pension benefits.  The RO obtained VA 
hospitalization records, dated from June 1975 to September 
1975, showing that he had sought admission "with an 
expressed purpose of getting disability compensation."  He 
reported that in 1955 he had been struck in the head (but not 
rendered unconscious) by a snowball containing a rock.  He 
stated that he currently experienced blackout spells.  The 
examiner noted a history of marital problems, anxiety, and 
alcoholism, but the veteran denied current problems with 
alcohol.  The examiner noted that there were some 
discrepancies between his account of his alcoholic history 
and the objective medical record.  He also noted that he had 
made an "almost delusional" attempt to link the cause of 
his troubles to an in-service snowball incident.  The 
diagnoses on discharge were chronic anxiety reaction and 
alcohol abuse by history.

In August 1975 the RO denied the claim for nonservice-
connected disability pension.  The RO notified the veteran of 
that determination by letter dated August 20, 1975; he did 
not appeal.  

The veteran again requested nonservice-connected disability 
pension benefits in June 1977, claiming that he was totally 
disabled due to a nervous condition.  The RO obtained records 
showing that he had been hospitalized again in November 1976 
and June 1977 for treatment of anxiety reaction and chronic 
alcoholism.  A history of a head injury was not noted in 
these records, nor were complaints of headaches or blackouts.

In September 1977 the RO denied the claim for nonservice-
connected disability pension.  The RO notified the veteran of 
that determination by letter dated September 29, 1977; he did 
not appeal.  

In a July 1978 application for nonservice-connected pension, 
the veteran claimed that he was totally disabled due to 
"nerves" and a low back condition.  The RO obtained a July 
1978 VA hospitalization summary showing that he had been 
admitted following an automobile accident with complaints of 
low back pain.  On admission, neurological examination showed 
normal mental status, cranial nerves, and motor examination.  
The diagnosis was low back pain.

In September 1978 the RO denied the claim for nonservice-
connected disability pension.  The RO notified the veteran of 
that determination by letter dated September 12, 1978; he did 
not appeal.  

In December 1989, the veteran again filed a claim for 
nonservice-connected pension, stating that he was unable to 
work due to a low back condition.  A December 1989 VA 
hospital report shows that he was admitted for treatment of 
lumbar radiculopathy.  A history of head injury was not 
noted, nor were complaints of headaches or blackouts.  
Physical examination of the head was normal, the pupils were 
reactive to light and the extraocular movements were intact.  

In February 1990 the RO denied the claim for nonservice-
connected disability pension.  The veteran filed a notice of 
disagreement in November 1990 and the RO issued a statement 
of the case in December 1990.  The veteran did not perfect 
his appeal.  

In June 1992 the veteran filed an informal claim for 
nonservice-connected disability pension, based on 
disabilities that included residuals of a head injury.  He 
also stated that he was disabled due to a low back 
disability, severe headaches, and a nervous disorder.  

In support of his claim, the RO obtained private treatment 
records dated from January 1992 to October 1992 showing 
treatment for a low back disability.  In October 1992, he 
sought treatment for neck pain after he fell down the stairs; 
the veteran reported that he felt dizzy before he fell.  

On examination, the examiner noted alcohol on the veteran's 
breath, as well a history of alcohol abuse.  A computerized 
tomography (CT) scan of the head showed no evidence of any 
underlying brain abnormality, although there was atrophy 
greater than expected for the veteran's age.  A history of an 
in-service head injury was not noted.

An April 1990 VA hospitalization report showed treatment for 
conversion reaction with emotional overlay.  During this 
period of hospitalization, an extensive psychiatric history 
was noted, including a history of conversion reaction and 
Fugue states.  Outpatient treatment records from January 1992 
to May 1992 show treatment for low back and neck pain; on 
examination, cranial nerves II to XII were intact.  

In June 1992, the veteran again requested nonservice 
disability pension due to low back disability and a nervous 
disorder.  On VA medical examination in July 1993, he gave a 
rambling account of an in-service blow to the head which he 
indicated was the cause of his psychiatric difficulties.  The 
diagnosis was conversion disorder.

In August 1993 the RO granted a permanent and total 
disability rating for nonservice-connected pension, effective 
June 18, 1992.  

On February 28, 1994 the veteran filed a claim to reopen 
service connection for residuals of a head injury with post 
concussion headaches.  

In October 1997, the veteran testified at a Board hearing 
that he had served as a gun mechanic in an anti-aircraft 
artillery battery during service, and that in November 1955, 
his company was in training exercises in Germany when a round 
jammed in a 75 millimeter, hydraulically-operated gun.  As 
the only mechanic trained in the operation of the weapon, he 
stated that he was ordered to dislodge the round.  When he 
did so, he stated that the gun carriage recoiled, struck him 
on the head and knocked him to the ground.  He reported 
receiving treatment in the field following the injury, 
including three stitches for a forehead laceration.  

Thereafter, he indicated he developed "migraine headaches" 
and blackouts and was hospitalized for several days the 
following month.  He stated that, since service separation, 
he continued to have residuals from his in-service injury, 
including headaches, dizziness, and blackouts.  He stated 
that his headaches became so severe that he was hospitalized 
for 90 days at the Houston VAMC in 1957.  He claimed to have 
been treated by a physician there who diagnosed a fractured 
skull.  

In December 1997, the Board remanded the matter for 
additional development of the evidence, to include an attempt 
to obtain the 1957 VA hospitalization records identified by 
the veteran.

Pursuant to the Board's remand, the RO obtained a copy of a 
September 1957 VA hospitalization report showing that the 
veteran had been treated for hemorrhoids.  No notations of a 
head injury or residuals thereof, including headaches, were 
noted.

Also obtained by the RO was a duplicate of the April 1993 
hospitalization summary and additional records corresponding 
to that period of hospitalization.  Such records show that 
the veteran was treated for anxiety neurosis and alcohol 
addiction.  In addition, he reported severe headaches since a 
1955 in-service head injury.  An electroencephalogram (EEG) 
revealed poorly sustained alpha activity, but the study was 
within the range of normal variation.  A skull X-ray was 
unremarkable.

In July 1999, the veteran underwent VA neurological 
examination during which he reported a history of in-service 
head injury.  He stated that two days after his injury, he 
began to have headaches which had not resolved, but which 
were controlled with medication.  He also reported a history 
of blackouts since the 1960s.  The diagnoses were post-
concussion headaches, rule out seizures.  A subsequent EEG 
was normal.  The examiner concluded that the veteran's 
chronic headaches appeared to have a temporal association 
with the in-service head injury.  He indicated that it was 
impossible to substantiate the veteran's accounts of the head 
injury, as his service medical records had been lost.  

However, the examiner indicated that from the veteran's 
account, it appeared that he had sustained a head injury in 
service and that, because of the temporal relationship 
between the headaches and the head injury, it was quite 
possible that the headaches were post-concussion headaches.

A July 1999 VA psychiatric examination report shows the 
veteran's in-service head injury was again noted.  He 
reported that he had a history of headaches and blackouts 
since that time.  The diagnoses included cognitive disorder, 
anxiety disorder, and alcohol abuse, in remission.  The 
examiner concluded that his cognitive disorder, alcohol 
abuse, and anxiety disorder were not related to any traumatic 
brain injury he received in service; rather, he indicated 
that the likely cause of the veteran's cognitive disorder was 
his advanced age and admitted heavy alcohol use.  

In March 2000 the Board reopened the claim and awarded 
service connection for residuals of a head injury with post 
concussion headaches.  

The Board determined that the July 1999 VA neurological 
examination report, which indicated the possibility of a link 
between the veteran's current headaches and his reported in-
service head injury, constituted new and material evidence to 
reopen the claim of service connection for a residuals of a 
head injury.  

The Board then determined that although his service medical 
records are unavailable, the veteran had consistently 
described an in-service head injury.  Despite the fact that 
examination of the head and neurological system was normal 
at his military separation, the veteran had stated on 
numerous occasions that shortly after his injury, he 
experienced headaches on a regular basis which had continued 
since that time.  The Board found that the veteran's 
statements to this effect, including at his October 1997 
hearing, were credible.  Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991) (holding that a veteran can provide probative 
evidence as to symptomatology sufficient to establish service 
connection).  

The Board noted that continuity of symptomatology, not 
continuity of treatment, was required to establish a nexus 
between a disorder noted during service and a chronic 
disorder found after service.  See Wilson v. Derwinski, 2 
Vet. App. 16, 19 (1991).

The Board determined that the July 1999 VA examination 
report, in which the examiner indicated that the veteran's 
headaches were quite possibly of a post-concussion type and 
were related to his reported in-service head injury, 
supported the claim for service connection.  The Board 
concluded that the evidence in this case was at least in 
relative equipoise as to the issue of service connection for 
post-concussion headaches; thus, the evidence of record was 
sufficient to support service connection for post-concussion 
headaches.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In March 2000 the RO implemented the grant of service 
connection.  The RO awarded a 30 percent disability rating, 
effective, February 28, 1994.  The veteran appealed the 
effective date of the award of service connection in December 
2000.  The RO issued a statement of the case on this issue in 
January 2001.  The veteran filed a substantive appeal on this 
issue in February 2001.


Criteria

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 C.F.R. § 3.151.  

The term "claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief of entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2001).  "Date of receipt" 
generally means the date on which a claim, information or 
evidence was received by VA.  38 C.F.R. § 3.1(r) (2001).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
VA, from a claimant, his or her duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within 1 year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155 (2001).  

The controlling regulation in this case is 38 C.F.R. § 3.400, 
which states that, unless otherwise provided, the effective 
date of an evaluation and award of compensation based on an 
original claim, a claim reopened after final disallowance or 
a claim for increase will be the date of receipt of the claim 
or the date entitlement arose, whichever is the later.  Id.  

The regulations specifically provide for an effective date 
where service connection is granted based on new and material 
evidence other than service department records.  If new and 
material evidence is received within an appeal period or 
prior to appellate decision, the effective date will be as 
though the former decision had not been rendered.  However, 
if new and material evidence is received after final 
disallowance, the effective date will be the date of receipt 
of the new claim or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(q)(1) (2001).  

The regulations also specifically provide that the proper 
effective date where service connection is granted based on a 
reopened claim is the date of receipt of claim or date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400(r) 
(2001).

Previous determinations which are final and binding, 
including decisions of service connection and degree of 
disability, will be accepted as correct in the absence of 
clear and unmistakable error.  Where evidence establishes 
such error, the prior decision will be reversed or amended.  

For the purpose of authorizing benefits, the rating or other 
adjudicative decision which constitutes a reversal of a prior 
decision on the grounds of clear and unmistakable error has 
the same effect as if the corrected decision had been made on 
the date of the reversed decision.  38 C.F.R. § 3.105(a) 
(2001).  

Whenever an adjudicative agency is of the opinion that a 
revision or an amendment of a previous decision is warranted, 
a difference of opinion being involved rather than a clear 
and unmistakable error, the proposed revision will be 
recommended to Central Office.  38 C.F.R. § 3.105(b) (2001).  

The regulations specifically provide for an effective date 
where a revision or an amendment of a previous rating 
decision is warranted based on a difference of opinion under 
38 C.F.R. § 3.105(b).  As to decisions not final prior to 
receipt of an application to reopen the proper effective date 
is the date from which benefits would have been payable if 
the former decision had been favorable.  As to decisions 
which have become final by failure to timely initiate and 
perfect an appeal prior to receipt of an application to 
reopen, the proper effective date is the date of receipt of 
such application or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(h) (2001).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis
Preliminary Matter: Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims (CAVC) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West Supp. 
2002).  

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2002)).

In addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  

These new regulations, which in pertinent part are effective 
as of the date of enactment of the VCAA, interpret and 
implement the mandates of the statute, "and do not provide 
any right other than those provided by the VCAA."  66 Fed. 
Reg. 45,629.


The United States Court of Appeals for the Federal Circuit 
(CAFC) recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  

However, although the CAFC appears to have reasoned that the 
VCAA may not retroactively apply to claims or appeals pending 
on the date of its enactment, it stated that it was not 
deciding that question at this time.  See Bernklau v. 
Principi, No. 00-7122 (Fed. Cir. May 20, 2002); Dyment v. 
Principi, No. 00-7075 (Fed. Cir. Apr 24, 2002); see also 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In this regard, the Board notes that VAOPGCPREC 11-00 appears 
to hold that the VCAA is retroactively applicable to claims 
pending on the date of its enactment.  Further, the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well as 
to any claim filed before that date but not decided by VA as 
of the date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  

Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 1991).  Therefore, 
for purposes of the present case, the Board will assume that 
the VCAA is applicable to claims or appeals pending before 
the RO or the Board on the date of its enactment.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law.  



The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  He has been provided with notice of the requirements 
for earlier effective dates in the January 2001 statement of 
the case (SOC), which also provided him with a rationale 
explaining why the evidence did not allow for an earlier 
effective date for service connection.  The January 2002 
supplemental statement of the case (SSOC) also provided the 
veteran with a rationale of the RO's decision.  

Such notice satisfies the duty to notify requirement that the 
RO notify the veteran as to which portion of the evidence is 
to be provided by the veteran and which is to be provided by 
VA, as it indicated that the veteran could submit evidence 
himself or have the RO obtain it for him.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Although the RO has not provided notice of the VCAA or 
adjudicated his claim with this law in mind, the Board finds 
no prejudice to the veteran in proceeding with this case at 
this time, because the procedural actions of the RO are in 
essential agreement with and adhere to the mandates of this 
new law with respect to the duty to notify and the duty to 
assist the veteran in the development of his claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-394 (1993).  

In light of the above, the Board finds that the duty to 
notify has been satisfied.  38 U.S.C.A. § 5103 (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim, including relevant records 
adequately identified by him as well as authorized by him to 
be obtained.  

In particular, the evidence includes all outstanding VA 
medical evidence.  The RO afforded the veteran a VA 
examination on this issue of service connection.  




The veteran's service medical records are largely 
unavailable.  He asserts that in November 1955 he was hit in 
the head by a recoiling gun carriage.  He states that he 
received treatment in the field following the injury, 
including three stitches for a forehead laceration.  
Thereafter, he maintains that he was hospitalized for several 
days the following month.  

The record reveals that repeated attempts by the RO to obtain 
the veteran's service medical records have been unsuccessful.  
The RO did obtain military sick reports which indicate that 
he was hospitalized for six days in December 1955 at the 
7100th USAF Hospital in Wiesbaden, Germany, but the reason 
for the hospitalization was not indicated.  Repeated efforts 
by the RO to obtain the hospitalization records were to no 
avail.

This is a case in which it is clear from the responses to the 
requests and follow-up requests that such records sought do 
not exist and that any further attempts to obtain any 
additional records would be futile.  38 U.S.C.A. 5103A (West 
Supp. 2002); 66 Fed. Reg. 45620, 45630 (August 29, 2001) (to 
be codified at 38 C.F.R. 3.159(c)).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
necessary; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist under both the former law and the new 
VCAA.  38 U.S.C.A. § 5107(a), 5103 and 5103A (West Supp. 
2002)); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.159).  

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed during the course of the appeal.  As a 
result, the Board has considered the applicability of Bernard 
v. Brown, 4 Vet. App. 384, 393-394 (1993).  

In Bernard, the CAVC has held that, before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.

In the veteran's case at hand, the Board finds that he is not 
prejudiced by its consideration in the first instance of his 
claim pursuant to this new law.  As set forth above, VA has 
already met all obligations to the appellant under this new 
law.  

Moreover, the veteran has been offered the opportunity to 
submit evidence and argument on the merits of the issue on 
appeal, and has done so.  In view of the foregoing, the Board 
finds that the veteran will not be prejudiced by its actions 
and that a remand for adjudication by the RO would only serve 
to further delay resolution of his claim.  See Bernard, 
supra.

Therefore, no useful purpose would be served in remanding or 
deferring the matter simply for initial consideration of the 
VCAA by the RO.  This would result in additional and 
unnecessary burdens on VA, with no benefit flowing to the 
veteran.  The CAVC has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the CAVC recently stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claim on the merits.  


Earlier Effective Date
Service Connection

The veteran seeks an effective date, prior to February 28, 
1994, for the award of service connection for residuals of a 
head injury with post concussion headaches.  He contends that 
the proper earlier effective date should be the date he was 
injured during active service because he has had chronic 
symptoms sine that injury.  Transcript, pp. 3-6 (Mar. 2002).  
In his notice of disagreement the veteran contends that the 
proper effective date should be 1975.  

The veteran originally filed his claim for service connection 
for residuals of a head injury in August 1974.  In February 
1975 the RO denied service connection for the claimed 
disability.  The RO notified the veteran of the denial by 
letter dated February 20, 1975.  

In the present case, it is clear from the evidence that the 
veteran did not appeal the February 1975 rating decision.  He 
did not submit a notice of disagreement within one year of 
the date of the February 28, 1975 notification letter.  38 
U.S.C.A. § 7105(b)(1) (West 1991); 38 C.F.R. § 20.302(a) 
(2001).

The veteran does not argue that he did not receive notice of 
the February 1975 decision.  He received written notice of 
the denial of service connection and of his right to appeal 
that decision.  

Consequently, the February 1975 rating decision is final.  38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.302(a) (2001).  

In the present case, it is clear from the evidence of record 
that the veteran filed his application to reopen service 
connection, VA Form 21-4138, on February 28, 1994.  This is 
the date that the RO received his application to reopen 
service connection for residuals of a head injury.  

The controlling regulation in this case states that the 
effective date of an evaluation and award of compensation 
based on a claim reopened after final disallowance will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 C.F.R. § 3.400.  Thus, 
February 28, 1994 is the earliest allowable proper effective 
date for the grant of service connection based on a claim to 
reopen after final disallowance.  

The issue in this case is whether the evidence establishes an 
effective date earlier than February 28, 1994.  Again, the 
proper effective date of an evaluation and award of 
compensation based on a claim reopened after final 
disallowance will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 C.F.R. § 
3.400.  

The Board also notes that the veteran did not submit or 
identify VA hospitalization or other medical records prior to 
filing his application to reopen service connection.  The 
veteran also did not submit any communication or action 
indicating an intent to apply for service connection for 
residuals of a head injury.  The Board finds that he did not 
file an informal claim for service connection prior to 
February 28, 1994.  38 C.F.R. §§ 3.155, 3.157 (2001).  

The veteran argues that the effective date for service 
connection for residuals of a head injury should be 1957 or 
1975.  He argues that he sustained the head injury during 
active service and he received medical treatment for his 
injuries at that time.  He argues that he has had continuous 
symptoms since that time; therefore, the effective date of 
the grant of service connection should be retroactive to 
service because this disability was incurred during that time 
and has been present since.  Transcript, pp. 3-6 (Mar. 2002).

In this case, the Board reopened the veteran's claim and 
awarded service connection based upon the submission of new 
and material evidence other than service medical records.  
The Board's allowance of service connection was predicated on 
the July 1999 VA neurological examination report, which 
indicated the possibility of a link between the veteran's 
current headaches and his reported in-service head injury.  
It was also predicated on the veteran' statements and 
testimony.  The Board noted that despite the fact that 
examination of the head and neurological system was normal 
at his military separation, the veteran had stated on 
numerous occasions that shortly after his injury, he 
experienced headaches on a regular basis which had continued 
since that time.  The Board found that the veteran's 
statements were credible.  

The Board determined that the July 1999 VA examination 
report, in which the examiner indicated that the veteran's 
headaches were quite possibly of a post-concussion type and 
were related to his reported in-service head injury, 
supported the claim for service connection.  The Board 
concluded that the evidence in this case was at least in 
relative equipoise as to the issue of service connection for 
post-concussion headaches; thus, the evidence of record was 
sufficient to support service connection for post-concussion 
headaches.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Consequently, the regulations specifically provide for an 
effective date where service connection is granted based on a 
reopened claim and submission of new and material evidence 
other than service department records.  The effective date 
will be the date of receipt of the new claim or date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(1), (r).  

Even assuming the evidence established service connection for 
residuals of a head injury prior to February 28, 1994, the 
later date would be February 28, 1994, which is the date the 
RO received the veteran's application to reopen service 
connection after final disallowance.  

Pursuant to 38 U.S.C.A. § 5110(a) (West 1991), the effective 
date of an award based on a claim to reopen after final 
disallowance shall not be earlier than the date of receipt of 
application thereof.  Spencer v. Brown, 4 Vet. App. 283, 293 
(1993), aff'd, 17 F3d. 368 (Fed. Cir. 1994), cert. denied, 
513 U.S. 810, 115 S.Ct. 61, 130 L.Ed. 2d 19 (1994); Livesay 
v. Principi, 15 Vet. App. 165, 170-172 (1993).  Thus, an 
effective date earlier than February 28, 1994 is not 
established.  

Here, the RO assigned the effective date of February 28, 
1994, which is the date the RO received the application to 
reopen service connection.  This is actually the earlier of 
the effective dates specified in the regulations because the 
claim was reopened and service connection established, in 
part, at the time the RO received the July 1999 VA 
examination report.  Therefore, the veteran is not entitled 
to an effective prior to that time.  

For these reasons, the Board finds that the RO denied service 
connection for residuals of a head injury in February 1975 
and the veteran did not appeal.  The Board finds that on 
February 28, 1994, the RO received the claim to reopen 
service connection for residuals of a head injury.  The Board 
granted service connection for residuals of a head injury 
based on a reopened claim and the submission of new and 
material evidence in March 2000.  The RO implemented that 
decision, effective February 28, 1994, later that month.  

The Board concludes that the evidence is not evenly balanced 
in this case and the criteria for an effective date, prior to 
February 28, 1994, for the award of service connection for 
residuals of a head injury have not been met.  38 U.S.C.A. 
§§ 5101, 5110 (West 1991); 38 C.F.R. §§ 3.151, 3.155, 3.400 
(2001).  


ORDER

Entitlement to an effective date, prior to February 28, 1994, 
for the award of service connection for residuals of a head 
injury, is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

